ORIGINAL                                           08/30/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 22-0183


                                         DA 22-0183


                                                                            AUG 3 0 n2
                                                                         Bowct n Greenwood
                                                                       Clerk of Supr rne Court
 IN THE MATTER OF:                                                        State nf tvinntana


                                                                      ORDER
 S.L.,
         A Youth in Need of Care.




         Counsel for the appellant mother of S.L. filed a motion and brief asking to be
allowed to withdraw from this appeal on grounds that counsel has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). The mother was granted time to file a
response, but no response was filed.
         The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in the mother's appeal in this case.
         Therefore,
         IT IS ORDERED that this appeal is DISMISSED.
         The Clerk is directed to provide copies of this Order to all counsel of record and to
the appellant mother personally.
         DATED this         day of August, 2022.



                                                                 Chief Justice
        eSli       AI JILIL

    .    ;,.....,...         .
                  Justi es   4.




2